Citation Nr: 0704336	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-05 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include schizoaffective disorder.   

2.  Entitlement to service connection for an acquired 
psychiatric disorder.   



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from September October 1968 to 
January 1973.

In a May 1973 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
denied a claim for service connection for a nervous 
condition, then diagnosed as depression and schizoid 
personality.  The veteran was notified of that decision in 
May 1973, but he did not appeal.  Thus, that decision became 
final.

This appeal arises from a May 2004 RO rating decision that in 
pertinent part denied entitlement to service connection for 
schizoaffective disorder without determining whether new and 
material evidence had been submitted to reopen the claim.  
The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appealed May 2004 rating decision also denied service 
connection for posttraumatic stress disorder (PTSD).  In 
written correspondence dated in December 2005, the veteran 
withdrew his appeal for service connection for PTSD, and the 
issue is not before the Board for appellate consideration.  
See 38 C.F.R. § 20.204 (2006).  

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision of May 1973, the RO denied service 
connection for a nervous condition and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the May 1973 decision and it 
became final.

3.  Evidence received at the RO since the May 1973 rating 
decision raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The May 1973 rating decision, which denied service 
connection for a nervous condition, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA provided notice letters in March 2001 and in May 2003.  
These letters informed the veteran of what evidence is needed 
to substantiate a service connection claim, but they did not 
address the threshold question of whether the claim could be 
reopened.  The Board is addressing whether new and material 
evidence has been received to reopen a prevously denied claim 
for service connection for an acquired psychiatric disorder 
without prior notice to the veteran or RO consideration of 
this issue; however, no unfair prejudice resulted because the 
Board's determination is favorable. 

Reopening

In May 1973, the RO denied entitlement to service connection 
for a nervous condition.  The veteran was notified of that 
decision in a letter from the RO and did not submit a notice 
of disagreement.  Thus, the rating decision became final.  
38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 U.S.C.A. §§ 5108 
and 7105(c); 38 C.F.R. §§ 3.156(a) (2006).

38 C.F.R. § 3.156(a) (2006) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the May 1973 
RO rating decision consists of service medical records that 
reflect neuropsychiatric consultation, VA hospital reports, 
and the veteran's claims and statements.  Submitted since the 
May 1973 RO decision is a February 2005 letter from a private 
physician who notes the veteran has been treated for several 
psychiatric disorder, including bipolar disorder, depression, 
schizoid personality disorder, and psychotic features, and 
suggests that the veteran has had these "for most of his 
life since the service."  Thus, medical evidence of a 
possible link between current psychiatric disorders and 
active service has been submitted.  No medical evidence of 
this nature had previously been submitted.  This new evidence 
clearly relates to a fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  New and material evidence has therefore been 
submitted and the claim is reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for schizoaffective 
disorder is reopened.  To this extent, the claim is granted.


REMAND


The veteran submitted medical evidence of current psychiatric 
disorders.  It would be helpful if, prior to adjudication, a 
VA psychiatrist would examine the veteran, offer a diagnosis, 
and then address whether it is at least as likely as not (50 
percent or greater probability) that any such mental disorder 
(1) began during active service, or (2) began within a year 
of separation from active service, or (3) began later.

The veteran testified at a videoconference hearing before the 
undersigned that he has received Social Security 
Administration (SSA) disability benefits since 1990 because 
of his psychiatric disorder.  The duty to assist includes 
obtaining missing Social Security Administration (SSA) 
records.  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date and a disability rating, if service connection is 
granted on appeal.  

Accordingly, this case is REMANDED for the following:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist specifically affecting the 
issue on appeal.

2.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

3.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for a psychiatric 
examination.  The claims files should be 
made available to the psychiatrist for 
review.  The psychiatrist should review 
relevant medical history, including a 
November 1972 VA psychiatrist 
hospitalization for depression and drug 
abuse.  Elicit a complete history of 
psychiatric symptoms from the veteran, 
and answer the following:

I.  What is the current Axis I 
diagnosis or diagnoses?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  For any Axis I diagnosis found 
unlikely to have had its onset 
during active service, is it at 
least as likely as not (50 percent 
or greater probability) that it 
began within a year of discharge 
from active service?  The veteran 
was discharged on January 21, 1973.

IV.  For any Axis I diagnosis found 
unlikely to have had its onset 
during active service or within a 
year of discharge, is it at least as 
likely as not (50 percent or greater 
probability) that the mental disease 
was otherwise caused or aggravated 
by active service?  

The psychiatrist should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
psychiatrist should state the reason.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claim.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The purposes 
of this remand are to comply with due process of law and to 
further develop the claim.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


